internal_revenue_service number release date uil date cc tege eoeg et2 cor-125555-00 mr dear mr this relates to your letter to the social_security administration dated date regarding your participation in the social_security system the social_security administration requested that the internal_revenue_service respond directly to you regarding the income_tax and self-employment_tax treatment of resident aliens living abroad social_security and medicare taxes only apply to wages paid for services performed as an employee you did not receive a form_w-2 from an employer consequently for purposes of this letter we have assumed you did not receive wages subject_to social_security and medicare taxes we emphasize however that this discussion is intended to provide general information and is not intended to address the facts and circumstances of your particular case u s income_tax united_states income_tax generally applies to the worldwide income of a resident_alien regardless of where the resident_alien lives thus for federal_income_tax purposes resident aliens are taxed the same as u s citizens similarly a resident_alien living outside the united_states is generally required to file an income_tax return and to pay estimated_tax in the same way as a taxpayer residing in the united_states the u s income_tax is imposed in addition to and not in lieu of either the social_security and medicare taxes or the self-employment_tax pursuant to the foreign_earned_income_exclusion a taxpayer may qualify to treat up to dollar_figure of his income as not taxable by the united_states additionally pursuant to the foreign housing exclusion or deduction a taxpayer may be able either to treat a limited amount of income used for housing_expenses as not taxable by the united_states or to deduct certain housing_expenses from income to qualify for either of the exclusions or the deduction a taxpayer must have a tax_home in a foreign_country and earn income from personal services performed in the foreign_country publication tax guide for u s citizens and resident aliens abroad copy enclosed explains the foreign_earned_income_exclusion and the foreign housing exclusion or deduction in detail self-employment_tax the self-employment_tax generally applies to a self-employed resident_alien living outside the united_states self-employment_tax is a social_security and medicare_tax for individuals who work for themselves it is similar to the social_security and medicare taxes withheld from the pay of wage earners the self-employment_tax applies to net_earnings_from_self-employment while the social_security and medicare taxes apply to wages paid to an employee thus a taxpayer will not be subject_to both the self-employment_tax and the social_security and medicare taxes with respect to a single item_of_income the self-employment_tax rules apply regardless of a taxpayer’s age and even if a taxpayer is already receiving social_security or medicare benefits additionally all self-employment_income must be taken into account in figuring net_earnings from self-employment-even income that is exempt from income_tax because of the foreign_earned_income_exclusion a taxpayer must pay self-employment_tax and file schedule se if he was self-employed and had net_earnings_from_self-employment of dollar_figure or more the self-employment_tax rate i sec_15 the rate consists of two parts for social_security and for medicare only the first dollar_figure of a taxpayer’s combined wages and net_earnings in is subject_to any combination of the social_security part of self-employment_tax or social_security_tax however all of a taxpayer’s combined wages and net_earnings in are subject_to any combination of the medicare part of self-employment_tax or social_security_tax the united_states has entered into agreements with several foreign countries to eliminate dual coverage and dual contributions taxes to social_security systems for the same work under these bilateral agreements self-employed persons who are subject_to dual taxation will only be covered by the social_security system of the country where they reside publication self-employment_tax copy enclosed explains what income is subject_to the self-employment_tax who must pay the tax and how to figure and report the tax in summary u s income_tax generally applies to the worldwide income of a resident_alien regardless of where the resident_alien lives similarly self-employment_tax generally applies to a self-employed resident_alien living outside the united_states we hope this discussion of the tax rules applicable to resident aliens is helpful to you please telephone me at with any additional questions you may have or if i may be of further assistance to you in any way sincerely jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
